DETAILED ACTION
1.	This office action is in response to the amendment filed on 10/23/2020.

Allowable Subject Matter
2.	The indicated allowability of claims 1-4, 6-8 and 11-14 in the action mailed on 11/12/2020 is withdrawn in view of the newly discovered reference(s). Rejections based on the newly cited reference(s) follow. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 5/17/2018 and 2/20/2019 have been considered by the examiner.

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Drawings
6.	The drawings submitted on 6/25/2018 are acknowledged and accepted by the examiner.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claims 1-4, 6-8 and 11-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In regards to claim 1 and claim 11, the written description does not enable a person of ordinary skill in the art to tuned to drain electrostatic charge from the biological system based on a duration of a contact time of the electrical contact point with the biological system” without undue experimentation. The contact duration between the biological system and the electrical contact point is not known until after the contact is complete, so how can the resistive element be tuned to drain the electrostatic charge from the biological system based on a future occurrence.  The specification does not provide any working examples, it is not within the ordinary skill in 
In order to advance prosecution on the merits, prior art will be applied to the claims as best understood by the examiner.
Claims 2-4, 6-8, and 12-14 are also rejected due to depending on claims 1 and 11 respectively.

9.	 Claims 1-4, 6-8 and 11-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1 and claim 11, the limitation “a resistive element coupled to the electrical contact point, the resistive element having an electrical resistive value tuned to drain electrostatic charge from the biological system based on a duration of a contact time of the electrical contact point with the biological system”, the written description does not disclose tuning based on a duration of a contact. The written description discloses [0042] that a variable resistive component could be automatically 
Claims 2-4, 6-8, and 12-14 are also rejected due to depending on claims 1 and 11 respectively.

Claim Rejections - 35 USC §102
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	 Claims 1, 4, 6-7, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown [4,580,188].

Regarding claim 1, Brown discloses an apparatus [circuit of FIG. 1, FIG. 3] to protect a biological system [10, FIG. 1], [RO, FIG. 3, (column 4, lines 19-32)] from 
an electrical contact point [at 41, FIG. 3, (column 3, lines 61-68)] positioned to facilitate electrical communication with the biological system [communication between RO and 56, FIG. 3 (column 4, lines 19-32)];
a resistive element [resistor 58, FIG. 3] coupled [not “directly coupled”] to the electrical contact point [at 41, FIG. 3, (column 3, lines 61-68)], the resistive element having an electrical resistive value [resistive value of 58, FIG. 3] tuned to drain electrostatic charge from the biological system [10, FIG. 1], [RO, FIG. 3, (column 4, lines 19-32)] based on a duration of a contact [contact time between RO and 41, FIG. 3] of the electrical contact point [at 41, FIG. 3] with the biological system [10, FIG. 1], [RO, FIG. 3, (see column 4 lines 20-54 where it is taught that the resistance is "tuned" through experimentation and practice to be 1 M ohms.  A resistive value "tuned" and based on "a duration of contact" is an intended use and not a structural value per se. Brown et al has "tuned" the value based on duration to the same extent and intended purpose as Applicant to dissipate ESD from a human touch. It is noted that one cannot pre-predict how long a human being touches an object, this language is also given little weight as this feedback is not in the claim)];
and a connection point [point at 21, FIG. 3] coupled to the resistive element [resistor 58, FIG. 3] to create an electrical potential difference across the resistive element [resistor 58, FIG. 3] in response to the contact [contact RO] of the electrical contact point [at 41, FIG. 3, (column 3, lines 61-68)] with the biological system [10, FIG. 1], [RO, FIG. 3].

Regarding claim 4, Brown further discloses the electrical contact point [at 41, FIG. 3] is disposed [point 41 is disposed, FIG. 3] in or on a building [e.g. col. 1, lines 44 – 48 states that the invention is directed to assembly benches (assembly lines) which implies that are located on a building].

Regarding claim 6, Brown further discloses the electrical contact point [at 41, FIG. 3] is disposed on a human interface of an item [10. Fig. 1; RO, FIG. 3] within the building [assembly benches, col. 1, lines 44 – 48 in a building].

Regarding claims 7, Brown further discloses the electrical contact point [at 41, FIG. 3] is disposed on a human interface [10, FIG.1] of a component of the building [assembly benches, col. 1, lines 44 – 48 in a building].

Regarding claim 11, Brown discloses a method [circuit of FIG. 1, FIG. 3] for protecting a biological system [10, FIG. 1], [RO, FIG. 3, (column 4, lines 19-32)] from electrostatic discharge damage [see title Brown, et al.], the method [circuit of FIG. 1, FIG. 3] comprising:
determining [by 67, FIG. 3] a duration of a contact time for the biological system [10, FIG. 1], [RO, FIG. 3,] at an electrical contact point [at 41, FIG. 3, (column 3, lines 61-68); claim 6 of Brown recites “means for coupling the operator to the signal input terminal and for applying a positive supply voltage with respect to ground to the positive 
coupling [not “directly coupled”] a resistive element [resistor 58, FIG. 3] to the electrical contact point [at 41, FIG. 3], the resistive element having a resistive value [resistive value of 58, FIG. 3] tuned, based on the duration [contact time between RO and 41, FIG. 3], to drain [by 58, FIG. 1] electrostatic charge from the biological system [10, FIG. 1], [RO, FIG. 3, (see column 4 lines 20-54 where it is taught that the resistance is "tuned" through experimentation and practice to be 1 M ohms. A resistive value "tuned" and based on "a duration of contact" is an intended use and not a structural value per se. Brown et al has "tuned" the value based on duration to the same extent and intended purpose as Applicant to dissipate ESD from a human touch. It is noted that one cannot pre-predict how long a human being touches an object, this language is also given little weight as this feedback is not in the claim)];
and coupling a connection point [point at 21, FIG. 3] to the resistive element [resistor 58, FIG. 3] to create an electrical potential difference [voltage resistor 58, FIG. 3] across the resistive element [resistor 58, FIG. 3] in response to contact of the biological system [10, FIG. 1], [RO, FIG. 3] with the electrical contact point [at 41, FIG. 3].

Regarding claim 12, Brown further discloses determining the resistive value [resistive value of 58, FIG. 3] based on a characteristic [characteristic of 41, FIG. 3] of a material [material of 41 to make resistivity of 41, FIG. 3] of at least one of the electrical contact point [at 41, FIG. 3, (column 3, lines 61-68); claim 6 of Brown recites “means for 

Regarding claim 14, Brown further discloses the characteristic [characteristic of 41, FIG. 3] comprises a resistivity [resistivity of 41, FIG. 3], [resistivity of 41, FIG. 3 is in series with RO, 58 to make resistivity between 41 and ground is 0.8 M ohms, (lines 11-13, column 6)] of the material [material of 41 to make resistivity of 41, FIG. 3].

12.	 Claims 1-3, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McEnhill [US 8,422,191 B2].

Regarding claim 1, McEnhill discloses an apparatus [circuit of FIG. 2] to protect a biological system [using a Human Body Model (HBM) in which the vehicle, (column 5, lines 11-33)] from molecular damage [an occupant carrying a 25 kV charge could produce a total energy dissipation of on the order of 50 joules, (column 5, lines 21-22)] due to electrostatic discharge [the contact surface during normal vehicle operation and the variability of the resulting ESD performance experienced by the affected occupants, (column 8, lines 30-38)] comprising:
an electrical contact point [incorporated in the primary seating surface 206, FIG. 2, (column 7, lines 44-45)] positioned to facilitate electrical communication [by seating surface 206, FIG. 2, (column 7, lines 44-45)] with the biological system [using a Human 
a resistive element [resistive element between 206 and vehicle, FIG. 2], [a surface that will be contacted during normal egress from a vehicle that provides a current path exhibiting a resistivity of about 100 M.OMEGA, (column 4, lines 51-53)] coupled to the electrical contact point [incorporated in the primary seating surface 206, FIG. 2, (column 7, lines 44-45)], the resistive element [resistive element between 206 and vehicle, FIG. 2], [a surface that will be contacted during normal egress from a vehicle that provides a current path exhibiting a resistivity of about 100 M.OMEGA, (column 4, lines 51-53)] having an electrical resistive value [resistive value resistive element between 206 and vehicle, FIG. 2], [a surface that will be contacted during normal egress from a vehicle that provides a current path exhibiting a resistivity of about 100 M.OMEGA, (column 4, lines 51-53)] tuned to drain electrostatic charge [the contact surface during normal vehicle operation and the variability of the resulting ESD performance experienced by the affected occupants, (column 8, lines 30-38)] from the biological system [using a Human Body Model (HBM) in which the vehicle, (column 5, lines 11-33)] based on a duration of a contact [a period between about 200 ms and 400 ms, (column 4, lines 48-61, column 5 lines 25-33 and table 1)] of the electrical contact point [incorporated in the primary seating surface 206, FIG. 2, (column 7, lines 44-45)] with the biological system [using a Human Body Model (HBM) in which the vehicle, (column 5, lines 11-33);
and a connection point [point at 206, FIG. 2] coupled to the resistive element [resistive element between 206 and vehicle, FIG. 2], [a surface that will be contacted 
in response to the contact [a period between about 200 ms and 400 ms, (column 4, lines 48-61)] of the electrical contact point [incorporated in the primary seating surface 206, FIG. 2, (column 7, lines 44-45)] with the biological system [using a Human Body Model (HBM) in which the vehicle, [(column 5, lines 11-12) coating and conductor in combination connected to ground voltage, col. 5, line32; and an additional electrical connection between the dissapitve element and the chassis to provide a path to ground, col. 8, lines 30-38]].

Regarding claim 2, McEnhill further discloses the duration [duration of discharge time (lines 19-20, column 2) col. 4 lines 48-col. 5, line 10] is less than approximately one second [discharge times of between about 400 ms and 1 second, (lines 19-20, column 2)]. 

Regarding claim 3, McEnhill further discloses the duration [duration of discharge (column 5 line 41) col. 4 lines 48-col. 5, line 10] is less than approximately five seconds [discharge required 3 seconds, (column 5, line 41)]. 


Regarding claim 11, McEnhill discloses a method [circuit of FIG. 2] for protecting a biological system [using a Human Body Model (HBM) in which the vehicle, (column 5, lines 11-33)] from electrostatic discharge damage [an occupant carrying a 25 kV charge could produce a total energy dissipation of on the order of 50 joules, (column 5, lines 21-22)], the method [circuit of FIG. 2] comprising: 
determining a duration of a contact time [a period between about 200 ms and 400 ms, (column 4, lines 48-61) column 5 line 29] for the biological system [using a Human Body Model (HBM) in which the vehicle, (column 5, lines 11-33)] at an electrical contact point [incorporated in the primary seating surface 206, FIG. 2, (column 7, lines 44-45)]; 
coupling a resistive element [resistive element between 206 and vehicle, FIG. 2], [a surface that will be contacted during normal egress from a vehicle that provides a current path exhibiting a resistivity of about 100 M.OMEGA, (column 4, lines 51-53)] to the electrical contact point [incorporated in the primary seating surface 206, FIG. 2, (column 7, lines 44-45)], the resistive element [resistive element between 206 and vehicle, FIG. 2], [a surface that will be contacted during normal egress from a vehicle that provides a current path exhibiting a resistivity of about 100 M.OMEGA, (column 4, lines 51-53)] having a resistive value [resistive value of resistive element between 206 and vehicle, FIG. 2], [a surface that will be contacted during normal egress from a vehicle that provides a current path exhibiting a resistivity of about 100 M.OMEGA, (column 4, lines 51-53)] tuned, based on the duration to drain electrostatic charge [the 
and coupling a connection point [incorporated in the primary seating surface 206, FIG. 2, (column 7, lines 44-45)] to the resistive element [resistive element between 206 and vehicle, FIG. 2], [a surface that will be contacted during normal egress from a vehicle that provides a current path exhibiting a resistivity of about 100 M.OMEGA, (column 4, lines 51-53)] to create an electrical potential difference [potential difference between 206 and vehicle, FIG. 2], [a 10 kV charge without spark or discomfort. Research has indicated that a 10 kV, (column 4, lines 53-55)] across the resistive element [resistive element between 206 and vehicle, FIG. 2], [a surface that will be contacted during normal egress from a vehicle that provides a current path exhibiting a resistivity of about 100 M.OMEGA, (column 4, lines 51-53)] in response to contact of the biological system [using a Human Body Model (HBM) in which the vehicle, (column 5, lines 11-33)] with the electrical contact point [incorporated in the primary seating surface 206, FIG. 2, (column 7, lines 44-45)].

Regarding claim 12, Brown further discloses determining the resistive value [resistive value of resistive element between 206 and vehicle, FIG. 2], [a surface that will be contacted during normal egress from a vehicle that provides a current path exhibiting a resistivity of about 100 M.OMEGA, (column 4, lines 51-53)] based on a characteristic of a material [dissipative materials may be incorporated in the primary 

Regarding claim 14, Brown further discloses the characteristic [dissipative materials may be incorporated in the primary seating surface 206 exposed the occupant while the seat modified to incorporate the dissipative polymeric material, (column 7, lines 44-50)] comprises a resistivity [resistivity between 206 and vehicle, FIG. 2], [a surface that will be contacted during normal egress from a vehicle that provides a current path exhibiting a resistivity of about 100 M.OMEGA, (column 4, lines 51-53)].

13.	 Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein [US 6,873,516 B1].
   Regarding claim 11, McEnhill discloses a method [circuit of FIG. 2H] for protecting [by 37, FIG. 2H] a biological system [a person from surprise or uncomfortable electrostatic discharge, (column 10, lines 27-28)] from electrostatic discharge damage [ESD from contact element 37S, (column 10, line 36)], the method [circuit of FIG. 2H] comprising: 
determining a duration of a contact time [contacting the ESD contact element for a time-extended period of longer than a touch, (column 15, lines 13-14), column 6 line 2] for the biological system [a person from surprise or uncomfortable electrostatic 
coupling a resistive element [37r, FIG. 2] to the electrical contact point [at 37S, FIG. 2H], [an electrostatic discharge conducting contact element 37S, (column 10, lines 29-30)], the resistive element [37r, FIG. 2] having a resistive value [resistive value of 37r, FIG. 2] tuned [Resistor 37R can have a value that ranges from as low as one mega ohms to as high as more than one hundred mega ohms, (column 10, lines 41-43)], 
based on the duration [contacting the ESD contact element for a time-extended period of longer than a touch, (column 15, lines 13-14)] to drain electrostatic charge [ESD from contact element 37S, (column 10, line 36)], the method [circuit of FIG. 2H] from the biological system [a person from surprise or uncomfortable electrostatic discharge, (column 10, lines 27-28)];
and coupling a connection point [point at between 37r and 37s, FIG. 2] to 
the resistive element [37r, FIG. 2] to create an electrical potential difference [potential difference on 37r, FIG. 2] across the resistive element [37r, FIG. 2] in response to contact of the biological system [a person from surprise or uncomfortable electrostatic discharge, (column 10, lines 27-28)] with the electrical contact point [at 37S, FIG. 2H], [an electrostatic discharge conducting contact element 37S, (column 10, lines 29-30)].

Claim Rejections - 35 USC §103
14. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown [4,580,188] and in view of Dickerman [US 2017/0057389 A1].

Regarding claim 8, Brown does not disclose the electrical contact point is disposed on a human interface of a vehicle. 
	However, Dickerman teaches the electrical contact point [at 118, FIG. 1, FIG. 8, (paragraph 0069)] is disposed in on a human interface [person 510, FIG. 8, (paragraph 0076)] of a vehicle [vehicle 130, FIG. 1, (paragraphs 0067)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Brown to include the electrical contact point is disposed on a human interface of a vehicle of Dickerman for the purpose of discharging action by reducing electric field intensity, (paragraph 0069).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown [4,580,188] and in view of Weyer [US 2016/0307884 A1].

Regarding claim 13, Brown does not disclose the characteristic comprises a breakdown voltage of the material. 
However, Weyer teaches the characteristic [characteristic of 310, FIG. 1, (paragraph 0056)] comprises a breakdown voltage [breakdown voltage of 310, FIG. 1, (paragraph 0056)] of the material [material of 310, FIG. 1, (paragraph 0056)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the apparatus of Brown to include the characteristic comprises a breakdown voltage of the material of Weyer for the purpose of leading to an enhancement of the differential path resistance and a breakdown voltage, (paragraph 0056).

Conclusion
17.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270- 3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571 -272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 
information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/Trinh Dang/
Examiner, Art Unit 2838.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838